[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Kinney, Slip Opinion No. 2020-Ohio-6822.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-6822
             THE STATE OF OHIO, APPELLEE, v. KINNEY, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State v. Kinney, Slip Opinion No. 2020-Ohio-6822.]
Judgment reversed on the authority of State v. Patrick and cause remanded for
        further proceedings.
    (No. 2019-1103―Submitted July 7, 2020―Decided December 22, 2020.)
               APPEAL from the Court of Appeals for Belmont County,
                             No. 18 BE 11, 2019-Ohio-2704.
                                    _________________
        {¶ 1} The judgment of the Seventh District Court of Appeals is reversed,
and the cause is remanded to that court for further proceedings consistent with our
opinion in State v. Patrick, ___ Ohio St.3d ___, 2020-Ohio-6803, ___N.E.3d ____.
        O’CONNOR, C.J., and FRENCH, DONNELLY, and STEWART, JJ., concur.
        KENNEDY, J., dissents and would dismiss the appeal as having been
improvidently accepted.
        FISCHER, J., dissents, with an opinion joined by DEWINE, J.
                            SUPREME COURT OF OHIO




                               _________________
       FISCHER, J., dissenting.
       {¶ 2} Today, in State v. Patrick, ___ Ohio St.3d ___, 2020-Ohio-6803,
___N.E.3d ____, ¶ 17, this court holds that R.C. 2953.08(D)(3) does not preclude
other potential avenues of appellate review, including constitutional challenges. In
this case, we are asked a different question about that same statute: is R.C.
2953.08(D)(3) unconstitutional under the Eighth Amendment to the United States
Constitution and Article I, Section 9 of the Ohio Constitution?
       {¶ 3} The Eighth Amendment to the United States Constitution provides
that “[e]xcessive bail shall not be required, nor excessive fines imposed, nor cruel
and unusual punishments inflicted.”      The Ohio Constitution contains similar
language prohibiting cruel and unusual punishment. Article 1, Section 9, Ohio
Constitution (“Excessive bail shall not be required; nor excessive fines imposed;
nor cruel and unusual punishments inflicted”).
       {¶ 4} As the text of each Constitution makes clear, the focus of these
provisions is punishment, not procedure. Specifically, these provisions prevent the
government from employing “cruel” and “unusual” methods when punishing an
offender. See Bucklew v. Precythe, ___ U.S. ___, ___, 139 S.Ct. 1112, 1122-1124,
203 L.Ed.2d 521 (2019); Harmelin v. Michigan, 501 U.S. 957, 979, 111 S.Ct. 2680,
115 L.Ed.2d 836 (1991); Holt v. State, 107 Ohio St. 307, 314, 140 N.E. 349 (1923),
citing Wilkerson v. Utah, 99 U.S. 130, 135-136, 25 L.Ed. 345 (1878).
       {¶ 5} Notably, when it is warranted, the United States Supreme Court has
approved of imposing the penalty that was imposed in this case: life imprisonment
without the possibility of parole for an adult offender. See Harmelin.
       {¶ 6} Against this backdrop, what Kinney basically argues here is that R.C.
2953.08(D)(3) is unconstitutionally cruel because it is procedurally unusual. But,
no matter how anomalous R.C. 2953.08(D)(3) is, see brief of amici curiae Ohio
Public Defender and National Association of Criminal Defense Lawyers, 3-4, fn. 3


                                         2
                                 January Term, 2020




(cataloging the procedures in other states), that fact alone does not render this
specific provision unconstitutional under either the Eighth Amendment to the
United States Constitution or Article I, Section 9 of the Ohio Constitution.
       {¶ 7} To be sure, the United States Supreme Court has held that the Eighth
Amendment requires additional procedures prior to imposing certain forms of
punishment, e.g., the death penalty, Woodson v. North Carolina, 428 U.S. 280, 96
S.Ct. 2978, 49 L.Ed.2d 944 (1976), or life sentences for juvenile offenders, Miller
v. Alabama, 567 U.S. 460, 132 S.Ct. 2455, 183 L.Ed.2d. 407 (2012); however, in
this context, in which the punishment is life imprisonment without the possibility
of parole for an adult offender, those additional procedures, like appellate review,
are not required. Harmelin at 994-996; see also Woodson at 305 (“the penalty of
death is qualitatively different from a sentence of imprisonment”).
       {¶ 8} In fact, I am comfortable saying that neither the Eighth Amendment
nor Article 1, Section 9 of the Ohio Constitution requires appellate review in this
context, because there is generally no constitutional right to appeal a criminal
sentence. Ross v. Moffit, 417 U.S. 600, 611, 94 S.Ct. 2437, 41 L.Ed.2d 341 (1974)
(“it is clear that the State need not provide any appeal at all”); State v. Smith, 80
Ohio St.3d 89, 97-98, 684 N.E.2d 668 (1997). Instead, it is up to each state to
decide when such an appeal is available by either rule or statute. McKane v.
Durston, 153 U.S. 684, 688, 14 S.Ct. 913, 38 L.Ed. 867 (1894) (“whether an appeal
should be allowed, and, if so, under what circumstances, or on what conditions, are
matters for each state to determine for itself”).
       {¶ 9} Precluding individuals from appealing a sentence for murder or
aggravated murder is thus not a question of punishment (cruel, unusual, or
otherwise), but rather a question of policy. As such, the General Assembly is in the
best position to address the wisdom of this particular law and its underlying policy.
Arbino v. Johnson & Johnson, 116 Ohio St.3d 468, 2007-Ohio-6948, 880 N.E.2d



                                           3
                            SUPREME COURT OF OHIO




420, ¶ 113 (“the General Assembly is responsible for * * * making policy
decisions”).
       {¶ 10} Accordingly, I would hold that R.C. 2953.08(D)(3) is not a form of
cruel and unusual punishment under either the Eighth Amendment to the United
States Constitution or Article 1, Section 9 of the Ohio Constitution, and I would
affirm the judgment of the Seventh District Court of Appeals.
       {¶ 11} Because the court does otherwise through its entry, I respectfully
dissent.
       DEWINE, J., concurs in the foregoing opinion.
                              _________________
       David A. Yost, Attorney General, Benjamin M. Flowers, Solicitor General,
Michael J. Hendershot, Chief Deputy Solicitor General, and Diane R. Brey, Deputy
Solicitor General; and Daniel P. Fry, Belmont County Prosecuting Attorney, and J.
Kevin Flanagan, Chief Assistant Prosecuting Attorney, for appellee.
       Gagin Legal Services, L.L.C., and Christopher J. Gagin, for appellant.
       Timothy Young, Ohio Public Defender, and Peter Galyardt, Assistant
Public Defender, urging reversal for amicus curiae Ohio Public Defender.
       Pinales, Stachler, Young & Burrell Co., L.P.A., and Stephanie F. Kessler;
and Kristina Supler, urging reversal for amicus curiae National Association of
Criminal Defense Lawyers.
                              _________________




                                        4